DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 32-40 directed to invention II non-elected with traverse.  Claims 32-40 have been cancelled below.
.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leland Black on 06/11/21.
The application has been amended as follows: 
Cancel claims 32-40.

Allowable Subject Matter
Claims 1, 3-7, 9-12, 15-16, 19-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a network system of clinical NMR analyzers comprising: a remote system automatically obtains data corresponding to homogeneity of the magnetic field generated by the superconducting magnet in combination with the remaining limitations of the claim. 
With respect to claims 3-7, 9-12, 15-16 and 19-22, the claims have been found allowable due to its dependency to claim 1 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the PTO 892 not relied upon discloses MR system using remote devices connected to the MR machine and means with the particular analyzer having the capability to measure the field intensity of the static field and its homogeneity. However, even though said reference render the limitation as “obvious”, said references are cited as an example only because all of them have a filing date after the invention was made and filed. Applicant stated said capabilities since the parent application 11/093596 now patent # US 8,013,602. The limitations in question appear on the parent’s disclosure but was not claimed at the time. At the time the invention was made, remote systems where used mainly to store data from patients to . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866